Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 16, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  144178(63)                                                                                            Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
                                                                     SC: 144178
  In re SAH, Minor.                                                  COA: 302809
                                                                     Muskegon CC Family Division:
                                                                     10-007638-AF
  ___________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 27,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 16, 2012                      _________________________________________
         d0313                                                                  Clerk